     Case 4:20-cv-02104 Document 18 Filed on 07/17/20 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS


 STEVEN F. HOTZE et al.,                            )
                                                    )
                  Plaintiffs,
                                                    )
                                                    )
                          v.
                                                    )      Civil   Action    No.   4:20-cv-2104
 GOVERNOR GREG ABBOTT,                              )
 in his individual capacity,                        )
 THE STATE OF TEXAS,                                )
 TEXAS HEALTH AND HUMAN SERVICES                    )
 COMMISSION                                         )
 (Texas HHSC),                                      )
 TEXAS DEPARTMENT OF STATE HEALTH                   )
 SERVICES                                           )
 (Texas DSHS),                                      )
 PHIL WILSON,                                       )
 in his official capacity as Executive Director of  )
 Texas DSHS, JOHN WILLIAM HELLERSTEDT, )
 MD,in his official capacity as Commissioner of the )
 Texas DSHS, MAYOR SYLVESTER TURNER,                )
 in his official capacity as Mayor of the City of   )
 Houston, Texas, and                                )
 HOUSTON FIRST CORPORATION,                         )
                                                    )
          Defendants.                               )
                                                    )
                                                    )

  PLAINTIFFS’ MOTION FOR LEAVE TO AMEND COMPLAINT TO ADD PARTY

TO THE HONORABLE UNITED STATES DISTRICT COURT:
       COME NOW PLAINTIFFS STEVEN F. HOTZE, HON. JOSH FLYNN, HON. CATHIE

ADAMS, AL HARTMAN, GREG BLUME ET AL. (“Plaintiffs”) in the above-referenced cases

and files Plaintiffs’ Motion for Leave to File Second Amended Complaint and in support states as

follows:
      Case 4:20-cv-02104 Document 18 Filed on 07/17/20 in TXSD Page 2 of 4



       1.      Plaintiffs move for leave to amend their First Amended Complaint in order to add

a new party, the Republican Party of Texas. See Ex. A (Plaintiffs’ Second Amended Complaint

and Application for Preliminary Injunction and Permanent Injunctive Relief).

       2.      Federal Rule of Civil Procedure 15 governs the amending and supplementing of

complaints. Rule 15(a) permits a party to amend a pleading “with the opposing party’s consent or

the court’s leave.” Fed. R. Civ. P. 15(a). After the deadline for amending as a matter of course, a

party may amend a pleading only with the opposing party’s consent or leave of court. Fed. R. Civ.

P. 15(a)(2). Leave of court is to be freely granted “when justice so requires.” Fed. R. Civ. P.

15(a)(2). Don Stevenson Design, Inc. v. Randy Herrera Designer, LLC, No. 5:16-CV-1130, 2017

WL 10581124, at *1 (W.D. Tex. Sept. 8, 2017) (Ezra, J.) (explaining that the court may consider

a variety of factors, including “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failures to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party ..., and futility of the amendment”).

       3.      Federal Rule of Civil Procedure 21 governs the misjoinder or nonjoinder of parties.

Rule 21 provides that “on motion or on its own, the court may at any time, on just terms, add or

drop a party.” Fed. R. Civ. P. 21.

       4.      Justice requires granting Plaintiffs’ request for leave to amend because Plaintiffs

did not seek delay in seeking to add a new party, nor do that have any dilatory motive. The

Republican Party of Texas has attempted a virtual convention and found that it is an unworkable

platform. See Ex. B (Declaration of James Dickey). Accordingly, the Republican Party of Texas

has no choice but to seek relief from the Court to allow the Republican Party of Texas to prepare

for the upcoming election season.

                                         CONCLUSION

       For the foregoing reasons, the Court should grant Plaintiffs’ Motion for Leave to Amend.
Case 4:20-cv-02104 Document 18 Filed on 07/17/20 in TXSD Page 3 of 4
     Case 4:20-cv-02104 Document 18 Filed on 07/17/20 in TXSD Page 4 of 4




                                     Respectfully submitted,

                                             /s/ Jared R. Woodfill
                                             Jared R. Woodfill
                                             State Bar No. 00788715
                                             WOODFILL LAW FIRM, P.C.
                                             3 Riverway, Suite 750
                                             Houston, Texas 77056
                                             Tel: (713) 751-3080
                                             Fax: (713) 751-3058
                                             woodfillservice@gmail.com (service)
                                             jwoodfill@woodfilllaw.com (non-service)
                                             Counsel for Plaintiffs



                            CERTIFICATE OF CONFERENCE
      On July 17, 2020, the undersigned attorney called Defendants’ counsel attempted to contact
Defendants’ counsel to confer regarding the above motion.

                                                    /s/ Jared Woodfill
                                                    Jared Woodfill


                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document was served via
electronic mail on the following counsel for Defendants on this 16 th day of July 2020:



                                                    /s/ Jared Woodfill
                                                    Jared Woodfill
